                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LARRY SINGLETON,

              Plaintiff,

v.                                                            CV No. 18-493 JCH/CG

CITY OF HOBBS, et al.,

              Defendants.

                  ORDER GRANTING IN PART MOTION TO COMPEL

       THIS MATTER is before the Court on Plaintiff’s Motion to Compel and

Memorandum in Support Thereof, (Doc. 47), filed March 14, 2019, Defendant City of

Hobbs’, Response in Opposition to Plaintiff’s Motion to Compel and Memorandum in

Support, (Doc. 51), filed March 26, 2019, and Plaintiff’s Reply to Motion to Compel and

Memorandum in Support, (Doc. 52), filed March 29, 2019. The Court conducted a

telephonic hearing on the Motion on April 1, 2019. (Doc. 53). At the hearing, the parties

agreed to narrow the scope of the discovery requests at issue to information relating to

Officer Hammer and from five years prior to the incident up to the date of the incident.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel and

Memorandum in Support Thereof, (Doc. 47), is GRANTED IN PART, and, by April 11,

2019, Defendants shall produce information responsive to Requests for Production Nos.

18 and 19 that relates to Officer Hammer and is from five years prior to the incident up

to the date of the incident.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
